
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 715
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 70th anniversary of the
		  Soviet and Nazi invasion of Poland and the pivotal role Poland has assumed at
		  freedom’s edge since gaining independence.
	
	
		Whereas 2009 marks the 70th anniversary of the Soviet and
			 Nazi invasion of Poland;
		Whereas Poland lost more lives as a percentage of its
			 population than any other nation during World War II;
		Whereas the martyrology of Poles totaled nearly 6,000,000
			 innocent victims, of which 3,000,000 were Jewish Poles and more than 2,000,000
			 were non-Jewish Poles;
		Whereas Poland’s freedom-loving people continued to endure
			 political suppression and selective annihilation from 1939 to 1989;
		Whereas the Polish dedication to freedom and willingness
			 to sacrifice for their country is embodied in the Warszawianka, which proclaims
			 that, Who will survive, free will be, who dies, free
			 already;
		Whereas the first and last battles of World War II were
			 fought in Poland;
		Whereas some Polish citizens who fought bravely for Poland
			 during these fierce battles emigrated and made a new home in the United States,
			 and became United States citizens; and
		Whereas Poland’s valiant struggle for freedom from fascism
			 and communism continued for many decades after the end of World War II until
			 1989: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 70th anniversary of the
			 Soviet and Nazi Invasion of Poland;
			(2)commends the valiant people of Poland for
			 their historic struggle against fascism and communism;
			(3)commemorates the
			 extraordinary sacrifices made by the Polish people, including those who have
			 since become American citizens;
			(4)calls for
			 strengthening our partnership in the North Atlantic Treaty Organization (NATO),
			 European Union alliances, and continued friendship with our Polish allies in
			 the furtherance of freedom’s cause; and
			(5)honors the
			 historic ties between Poland and the United States dating back to the American
			 Revolution and the exceptional participation of Revolutionary war patriots, now
			 American citizens, Thaddeus Kosciusko, who was named head engineer in the
			 Continental Army, and General Casimir Pulaski, the cavalry leader who saved the
			 life of George Washington and who died from wounds suffered in the Battle of
			 Savannah.
			
